DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose:
“a control unit for controlling a first flight vehicle and a second flight vehicle so that during a first time period, the second flight vehicle of the first flight vehicle and the second flight vehicle is caused not to cover a first target area and the first flight vehicle is caused to cover the first target area, and during a second time period following the first time period, the first flight vehicle is caused not to cover the first target area and the second flight vehicle is caused to cover the first target area, wherein

the control unit controls flight of the first flight vehicle and the second flight vehicle so that during the first time period, the second flight vehicle is caused to fly at a predetermined altitude or by a predetermined flying method where electric power consumed in flight is less than that of the first flight vehicle that covers the first target area, and during the second time period, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The invention is useful as a device for controlling a flight vehicle.


Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571 270 3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

	
	/RONNIE M MANCHO/            Primary Examiner, Art Unit 3666